Citation Nr: 0907828	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-09 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 through 
April 1972.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2005 Stressor Statement, the Veteran stated that 
his service in Vietnam included service in Long Binh, Vietnam 
from April 1970 through February 1971 as a member of the 53rd 
Signal Battalion, Company A, and in Chu Lai, Vietnam from 
February 1971 through March 1971 as a member of the 523rd 
Signal Battalion.  He further stated that during that time, 
he "lived in a combat environment" in which his base faced 
enemy attacks.  As an attachment to his Notice of 
Disagreement, the Veteran provided an excerpt from a 
September 2002 Board decision which indicated that the area 
of Long Binh sustained a mortar attack on May 25, 1970, 
during his time of service.  

The excerpts from the Veteran's DA Form 20 that are of record 
show that he was in the Republic of Vietnam from April 1970 
to March 1971, and that he was assigned to Company A, 53d 
Signal Battalion (C), USARPAC from April 1970 until February 
1971.

Under the circumstances, the RO should make efforts to 
contact the Joint Services Record Research Center (JSRRC) and 
any other appropriate agency to corroborate the occurrence of 
the Veteran's claimed stressor.

Additionally, the Veteran has submitted an October 2003 
report from Dr. John C. Lindgren, which provided a diagnosis 
of chronic and severe PTSD based on exposure to combat in 
Vietnam.  To date, the Veteran has not been scheduled to 
undergo a VA psychiatric examination.  Under the 
circumstances, if the Veteran's claimed stressor is 
corroborated by the RO, the Veteran should be scheduled for a 
VA examination to assess the nature and etiology of the 
Veteran's present disability.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the Veteran about the information and 
evidence that is necessary to 
substantiate a claim for service 
connection for PTSD, and, must provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  

2.  Contact the U. S. Army & Joint 
Services Records Research Center (JSRRC) 
and any other appropriate agency for 
verification of the claimed stressor of a 
mortar attack in the area of Long Binh on 
May 25, 1970, and whether the Veteran, 
then assigned to Company A, 53d Signal 
Battalion (C), USARPAC, was or could have 
been in Long Binh at the time. 

3.  Then, if the Veteran's alleged 
stressor is corroborated, the Veteran 
should be afforded a VA psychiatric 
examination to determine whether the 
Veteran meets the diagnostic criteria for 
PTSD based on the verified stressor.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to explain whether 
the Veteran meets the diagnostic criteria 
for PTSD and, if so, whether it is due to 
the verified stressor.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
PTSD should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




